DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high-frequency" in claims 1, 11, and 12-14 is a relative term which renders the claim indefinite.  The term “high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The prior art does not discuss performing a cleaning process as discussed in the instant specification and therefore it is unclear what frequency values would be encompassed by the term “high”. The specification describes a preferred range of the frequency to be 0.05 kHz to 1000 kHz however it is not clear if this range would include all values considered to be “high” or is a more narrowly defined range.



Claims 1, line 10, refers to “the surface of the optical window”, however “at least one surface of the optical window”, encompassing multiple “surfaces” are earlier recited and it is unclear as to which is being referenced in claim 1 line 10, see MPEP 2173.05(e). It is unclear whether just one, or all surfaces require the limitation of claim 1. Claims 2, 4 and 5 also recites “the surface of the optical window” and are unclear for the same reason. Claim 14 recites cleaning by the apparatus according to claim 1 and therefore requires the limitations of claim 1 and is similarly unclear.

Claim 12 recites “the surface” in lines 6-7, it is unclear if this is referring to a surface of the second electrode or the surface of the optical window. Further claim 12 recites “the surface” in line 11, it is unclear if this is referring to a surface of the second electrode or the surface of the optical window.



Claim 13 recites “an engine…the engine comprising…” and recites “igniting an air-fuel mixture in a combustion chamber by a laser … and introducing a laser from the laser source into the combustion chamber”. These two recitations make it unclear as to if the applicant intends to claim an engine or a method of operating an engine. For the purposes of examination the examiner is interpreting the claim to be an engine.

Claims 14 recites “a method of cleaning…” however, claim 14 does not recite a step that includes cleaning. Therefore, it is unclear if and/or when cleaning occurs within the steps recites. Further claim 14 recites “cleaning, by the apparatus according to claim 1. However claim 1 does not recites that any particular part can be operated for cleaning. It is unclear what parts are operating to perform cleaning and claim 14 does not recites how the apparatus is used to preform cleaning. Therefore, it is unclear how the method uses the apparatus of claim 1 in a process of cleaning.

Claims 2-11 are rejected as being dependent on an indefinite claim.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5 and 9-11 are rejected under 35 U.S.C. 102 (b)(2) as being anticipated by Neophytou et al. US2019/0391387 (US’387).

Regarding claim 1, US’387 teaches plasma generation devices (dielectric barrier discharge) and methods of use of the devices. The devices can be used for the cleaning of various surfaces and/or for inhibiting or preventing the accumulation of particulates, such as dust, or moisture on various surfaces. The devices can be used to remove dust and other particulate contaminants from solar panels and windows, or to avoid or minimize condensation on various surfaces. In an embodiment a plasma generation device is provided. The plasma generation device can comprise: a pair of electrodes positioned in association with a surface of a dielectric substrate. The pair of electrodes can comprise a first electrode and a second electrode. The first electrode and second electrode can be of different sizes, one of the electrodes being smaller than the other of power supply) (abstract). The electrodes can be connected to any power supply (including, for example, an AC/DC high voltage source). The alternating current (AC) source can be any commercial or custom made AC power supply and can provide any shape of AC voltage for example (sine, square, triangle, etc.). The AC voltage can have a peak to peak voltage in the range of 100V to 50 kV. The AC voltage can have a frequency of 1 Hz to 1 MHz (mega Hertz) (high-frequency) (para. 33). A controller can be provided to allow sequencing of the applied voltage (para. 39). In an aspect, as depicted in FIG. 1, the non-thermal plasma generation and/or discharge device can include a pair of electrodes 1, 2 positioned on or adjacent to a same side of a dielectric substrate 3. Alternatively, the electrode pair can be embedded in the dielectric substrate 3 or in the surface of the substrate 3 (a first electrode that is provided inside the optical window and is covered with a dielectric material forming the optical window) (para. 26).  The electrodes 1, 2 can be deposited on any dielectric substrate/superstrate. In one or more aspects the substrate/superstrate can be a rigid dielectric material (para. 31). The electrodes can be deposited on either or both surfaces of the substrate/superstrate (asymmetrically) in order to create Dielectric Barrier Discharge (DBD) actuators and/or on the same side of the surface in order to create non-thermal plasma surface discharges, such as corona discharges (para. 32). Therefore, US’387 teaches an apparatus cleaning a surface of an optical window, the apparatus comprising: a first electrode that is provided inside the optical window and is covered with a dielectric material forming the optical window; a second electrode that is provided around the optical window and is exposed at at least one surface of the optical window; a power supply that is electrically coupled between the first electrode and the second electrode; and a control unit that controls the power supply so as to generate dielectric barrier discharge along the surface of the optical window by applying a high-frequency or pulsed voltage between the first electrode and the second electrode.

Regarding claim 5, US’387 teaches the cleaning apparatus of claim 1. US’387 further teaches wherein the first electrode extends in parallel with the surface of the optical window (see fig. 4)

Regarding claim 9, US’387 teaches the cleaning apparatus of claim 1. US’387 further teaches the electrodes 1, 2 can be made of any material that is electrically conductive or serves as an electrical conductor. The electrodes 1, 2 can be optically transparent or opaque and can include optically transparent materials such as indium-doped tin oxide (ITO) (para. 30). Therefore, US’387 further teaches wherein the first electrode is made of a material having, as a main component, at least one of tin oxide (SnO2).

Regarding claims 10-11, US’387 teaches the cleaning apparatus of claim 1. US’387 further teaches the frequency of the applied high voltage can be 1 kHz, and the maximum amplitude of the voltage can be 15 kV (para. 49). Therefore, US’387 further teaches wherein the high-frequency or pulsed voltage frequency is set to 0.05 kHz to 1000 kHz, with regard to claim 10 and wherein the high-frequency or pulsed voltage is set to 0.1 kV to 100 kV, with regard to claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over US’387 as applied to claim 1 above, and further in view of Lindner et al. US2011/0185786 (US’786) and Applicants admitted prior art (AAPA).

Regarding claim 2, US’387 teaches the cleaning apparatus of claim 1. 

US’387 does not each wherein the optical window is disposed in an engine that is ignited by a laser, the first electrode is disposed at an inner side of the surface on a combustion chamber side of the optical window, the second electrode is disposed to be exposed to the combustion chamber, and the dielectric barrier discharge is generated along the surface on the combustion chamber side of the optical window.

US’786 teaches flowing gases including combustion byproducts past an exposed face of an optical element in an engine fluid conduit, and depositing debris on the exposed face of the optical element. The debris may be soot, unburned hydrocarbons, sulfates, and/or a reductant precipitate. The method further includes passing electromagnetic (EM) radiation through the optical element and the flowing gases and interrogating the EM radiation after passing through the optical element and the flowing gases to determine an amount of debris accumulated on the exposed face of the optical element. The method further includes heating a resistive wire thermally coupled to the 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of US’387 to include wherein the optical window is disposed in an engine that is ignited by a laser, the first electrode is disposed at an inner side of the surface on a combustion chamber side of the optical window, the second electrode is disposed to be exposed to the combustion chamber, and the dielectric barrier discharge is generated along the surface on the combustion chamber side of the optical window because US’786 teaches that optical sensors disposed in a combustion engine require periodic cleaning and the apparatus of US’786 can be used for cleaning the optical surface of an optical sensor that cannot be readily accessed and need to be cleaned frequently to properly function.

Regarding claims 3-4, the modified apparatus of US’387 teaches the cleaning apparatus of claim 2. US’387 further teaches, the electrodes can take any one of a number of shapes. One skilled in the art will appreciate the need to choose and optimize parameters described herein according to environmental conditions and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of the optical window and electrodes to include wherein the first electrode is disposed at a center of the optical window on a plane perpendicular to an axis of incidence of the laser, with regard to claim 3 and wherein the first electrode is shaped such that a central portion thereof is closer to the surface of the optical window than a portion surrounding the central portion, with regard to claim 4 because US’387 teaches that the arrangement of the optical window and the electrodes can be any arrangement necessary due to the environmental conditions and desired effect of the cleaning, AAPA further teaches that it is necessary to clean optical windows for introducing a laser into a combustion chamber, and the configuration of the claimed product is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence .	

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US’387.

Regarding claims 6-8, the modified apparatus of US’387 teaches the cleaning apparatus of claim 1. US’387 further teaches, the electrodes can take any one of a number of shapes. One skilled in the art will appreciate the need to choose and optimize parameters described herein according to environmental conditions and desired effect, such as (but not limited to): size and material of the electrodes, the distances between two electrodes of a pair, the frequency and amplitude of the AC voltage, the geometry and number of electrode pairs in an array, and the dielectric material (see for example FIG. 3). The distance between two pairs of electrodes in an array should be larger than the inter-electrode space between a pair of electrodes. The pairs of electrodes can be parallel, as depicted in FIG. 3, or concentric (para. 28-39) The arrangement can further include more than 2 electrodes (para. 50). Therefore, US’387 teaches that the arrangement of the optical window and the electrodes can be any arrangement necessary due to the environmental conditions and desired effect of the cleaning.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of the optical window and electrodes to include a third electrode that is disposed to surround the first electrode to be inside the optical window and that is not electrically coupled to the first and second electrodes, with regard to claim 6, wherein the optical window is disc-shaped and the second electrode is ring-shaped to surround the optical window, with regard to claim 7 and wherein the optical window is formed of two optical window members disposed in a thickness direction of the optical window, and the first electrode is interposed between the two optical window members with regard to claim 8 because US’387 teaches that the arrangement of the optical window and the electrodes can be any arrangement necessary due to the environmental conditions and desired effect of the cleaning and the configuration of the claimed product is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed product is significant, see MPEP 2144.04 .IV. (B).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US’387 in view of AAPA.

US’387 teaches plasma generation devices (dielectric barrier discharge) and methods of use of the devices. The devices can be used for the cleaning of various surfaces and/or for inhibiting or preventing the accumulation of particulates, such as dust, or moisture on various surfaces. The devices can be used to remove dust and other particulate contaminants from solar panels and windows, or to avoid or minimize condensation on various surfaces. In an embodiment a plasma generation device is provided. The plasma generation device can comprise: a pair of electrodes positioned in association with a surface of a dielectric substrate. The pair of electrodes can comprise first electrode and a second electrode. The first electrode and second electrode can be of different sizes, one of the electrodes being smaller than the other of the electrodes. The first electrode and second electrode can be separated by a distance and electrically connected to a voltage source (power supply) (abstract). The electrodes can be connected to any power supply (including, for example, an AC/DC high voltage source). The alternating current (AC) source can be any commercial or custom made AC power supply and can provide any shape of AC voltage for example (sine, square, triangle, etc.). The AC voltage can have a peak to peak voltage in the range of 100V to 50 kV. The AC voltage can have a frequency of 1 Hz to 1 MHz (mega Hertz) (high-frequency) (para. 33). A controller can be provided to allow sequencing of the applied voltage (para. 39). In an aspect, as depicted in FIG. 1, the non-thermal plasma generation and/or discharge device can include a pair of electrodes 1, 2 positioned on or adjacent to a same side of a dielectric substrate 3. Alternatively, the electrode pair can be embedded in the dielectric substrate 3 or in the surface of the substrate 3 (a first electrode that is provided inside the optical window and is covered with a dielectric material forming the optical window) (para. 26).  The electrodes 1, 2 can be deposited on any dielectric substrate/superstrate. In one or more aspects the substrate/superstrate can be a rigid dielectric material (para. 31). The electrodes can be deposited on either or both surfaces of the substrate/superstrate (asymmetrically) in order to create Dielectric Barrier Discharge (DBD) actuators and/or on the same side of the surface in order to create non-thermal plasma surface discharges, such as corona discharges (para. 32). Therefore, US’387 teaches an apparatus for cleaning a surface of an optical window, the apparatus comprising: a first electrode covered with a dielectric material forming the optical window at an inner side of the surface; a second electrode that is provided around the optical window and is exposed at the surface; a power supply electrically coupled between the first electrode and the second electrode; and a control unit that controls the power supply so as to generate dielectric barrier discharge along the surface of the optical window by applying a high- frequency or pulsed voltage between the first electrode and the second electrode.

US’387 does not teach an engine that introduces a laser from the optical window and ignites an air-fuel mixture in a combustion chamber, the first electrode at an inner side of the surface on the combustion chamber side of the optical window, the second electrode at the surface on the combustion chamber side of the optical window and generating the dielectric barrier discharge along the surface on the combustion chamber side.

AAPA teaches that it is necessary to clean optical windows for introducing a laser into a combustion chamber (see para 2 of applicants discloser). The apparatus of US’786 can be used for cleaning many different types of optical surfaces (para. 2 of US’387). US’387 further teaches that the apparatus can be used for cleaning surface that cannot be readily accessed and need to be cleaned frequently to properly function (abstract, para. 2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of US’387 to include an engine that introduces a laser from the optical window and ignites an air-fuel mixture in a combustion chamber, the first electrode at an inner side of the surface on the combustion chamber side of the optical window, the second electrode at the surface on the combustion chamber side of the optical window and generating the dielectric barrier discharge along the surface on the combustion chamber side because AAPA teaches that it is necessary to clean optical windows for introducing a laser into a combustion chamber  and the apparatus of US’786 can be used for cleaning the optical surface of an optical sensor that cannot be readily accessed and need to be cleaned frequently to properly function.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US’387 in view of AAPA.

US’387 teaches plasma generation devices (dielectric barrier discharge) and methods of use of the devices. The devices can be used for the cleaning of various surfaces and/or for inhibiting or preventing the accumulation of particulates, such as dust, or moisture on various surfaces. The devices can be used to remove dust and other particulate contaminants from solar panels and windows, or to avoid or minimize condensation on various surfaces. In an embodiment a plasma generation device is provided. The plasma generation device can comprise: a pair of electrodes positioned in association with a surface of a dielectric substrate. The pair of electrodes can comprise a first electrode and a second electrode. The first electrode and second electrode can be of different sizes, one of the electrodes being smaller than the other of the electrodes. The first electrode and second electrode can be separated by a distance and electrically connected to a voltage source (power supply) (abstract). The electrodes high-frequency) (para. 33). A controller can be provided to allow sequencing of the applied voltage (para. 39). In an aspect, as depicted in FIG. 1, the non-thermal plasma generation and/or discharge device can include a pair of electrodes 1, 2 positioned on or adjacent to a same side of a dielectric substrate 3. Alternatively, the electrode pair can be embedded in the dielectric substrate 3 or in the surface of the substrate 3 (a first electrode that is provided inside the optical window and is covered with a dielectric material forming the optical window) (para. 26).  The electrodes 1, 2 can be deposited on any dielectric substrate/superstrate. In one or more aspects the substrate/superstrate can be a rigid dielectric material (para. 31). The electrodes can be deposited on either or both surfaces of the substrate/superstrate (asymmetrically) in order to create Dielectric Barrier Discharge (DBD) actuators and/or on the same side of the surface in order to create non-thermal plasma surface discharges, such as corona discharges (para. 32). Therefore, US’387 teaches the apparatus according to claim 1, an apparatus cleaning a surface of an optical window, the apparatus comprising: a first electrode that is provided inside the optical window and is covered with a dielectric material forming the optical window; a second electrode that is provided around the optical window and is exposed at at least one surface of the optical window; a power supply that is electrically coupled between the first electrode and the second electrode; and a control unit that controls the power supply so as to generate dielectric barrier discharge along the surface of the optical window by applying a high-frequency or pulsed voltage between the first electrode and the second electrode.

US’387 does not teach an engine igniting an air-fuel mixture in a combustion chamber by a laser, the engine comprising: a laser source; an optical window made of a dielectric material and introducing a laser from the laser source into the combustion chamber.

AAPA teaches that it is necessary to clean optical windows for introducing a laser into a combustion chamber (see para 2 of applicants discloser). The apparatus of US’786 can be used for cleaning many different types of optical surfaces (para. 2 of US’387). US’387 further teaches that the apparatus can be used for cleaning surface that cannot be readily accessed and need to be cleaned frequently to properly function (abstract, para. 2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of US’387 to include an engine igniting an air-fuel mixture in a combustion chamber by a laser, the engine comprising: a laser source; an optical window made of a dielectric material and introducing a laser from the laser source into the combustion chamber because AAPA teaches that it is necessary to clean optical windows for introducing a laser into a combustion chamber  and the apparatus of US’786 can be used for cleaning the optical .


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US’387 in view of AAPA.

US’387 teaches plasma generation devices (dielectric barrier discharge) and methods of use of the devices. The devices can be used for the cleaning of various surfaces and/or for inhibiting or preventing the accumulation of particulates, such as dust, or moisture on various surfaces. The devices can be used to remove dust and other particulate contaminants from solar panels and windows, or to avoid or minimize condensation on various surfaces. In an embodiment a plasma generation device is provided. The plasma generation device can comprise: a pair of electrodes positioned in association with a surface of a dielectric substrate. The pair of electrodes can comprise a first electrode and a second electrode. The first electrode and second electrode can be of different sizes, one of the electrodes being smaller than the other of the electrodes. The first electrode and second electrode can be separated by a distance and electrically connected to a voltage source (power supply) (abstract). The electrodes can be connected to any power supply (including, for example, an AC/DC high voltage source). The alternating current (AC) source can be any commercial or custom made AC power supply and can provide any shape of AC voltage for example (sine, square, triangle, etc.). The AC voltage can have a peak to peak voltage in the range of 100V to 50 kV. The AC voltage can have a frequency of 1 Hz to 1 MHz (mega Hertz) (high-frequency) (para. 33). A controller can be provided to allow sequencing of the applied voltage (para. 39). In an aspect, as depicted in FIG. 1, the non-thermal plasma generation and/or discharge device can include a pair of electrodes 1, 2 positioned on or adjacent to a same side of a dielectric substrate 3. Alternatively, the electrode pair can be embedded in the dielectric substrate 3 or in the surface of the substrate 3 (a first electrode that is provided inside the optical window and is covered with a dielectric material forming the optical window) (para. 26).  The electrodes 1, 2 can be deposited on any dielectric substrate/superstrate. In one or more aspects the substrate/superstrate can be a rigid dielectric material (para. 31). The electrodes can be deposited on either or both surfaces of the substrate/superstrate (asymmetrically) in order to create Dielectric Barrier Discharge (DBD) actuators and/or on the same side of the surface in order to create non-thermal plasma surface discharges, such as corona discharges (para. 32). Therefore, US’387 teaches a method of cleaning by the apparatus according to claim 1, an apparatus cleaning a surface of an optical window, the apparatus comprising: a first electrode that is provided inside the optical window and is covered with a dielectric material forming the optical window; a second electrode that is provided around the optical window and is exposed at at least one surface of the optical window; a power supply that is electrically coupled between the first electrode and the second electrode; and a control unit that controls the power supply so as to generate dielectric barrier discharge along the surface of the optical window by applying a high-frequency or pulsed voltage between the first electrode and the second electrode, the method comprising controlling the power supply such that a high-frequency or pulsed voltage is applied between the first electrode and the second electrode and dielectric barrier discharge is generated along the surface of the optical window.

US’387 does not teach a surface of an optical window introducing a laser of an engine that ignites an air-fuel mixture in a combustion chamber by using the laser, controlling the power supply such that a high-frequency or pulsed voltage is applied between the first electrode and the second electrode in an exhaust stroke during an operation of the engine.

AAPA teaches that it is necessary to clean optical windows for introducing a laser into a combustion chamber during engine operation (see para 2 of applicants discloser). The apparatus of US’786 can be used for cleaning many different types of optical surfaces (para. 2 of US’387). US’387 further teaches that the apparatus can be used for cleaning surface that cannot be readily accessed and need to be cleaned frequently to properly function (abstract, para. 2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US’387 to include a surface of an optical window introducing a laser of an engine that ignites an air-fuel mixture in a combustion chamber by using the laser, controlling the power supply such that a high-frequency or pulsed voltage is applied between the first electrode and the second electrode in an exhaust stroke during an operation of the engine because AAPA teaches that it is necessary to clean optical windows for introducing a laser into a combustion chamber during engine operation and the apparatus of US’786 can be used 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/           Examiner, Art Unit 1713